Title: To George Washington from Major General Benedict Arnold, 30 June 1778
From: Arnold, Benedict
To: Washington, George


                    
                        My Dear General
                        Philada June 30th 1778
                    
                    I received your Excellency’s Favour of yesterday, at 10 oClock this morng with the Letter Inclosed for Mrs Washington which I dispatch’d immediately by Express, I beg leave to present your Excellency my Congratulatory Compliments on the Victory you have obtained over the Enemy, and to assure you nothing could have given me a more Heart felt pleasure, than to hear of your excape, we are anxiously waiting to hear the particulars of the Action, The Gentlemen of your Family we are told distinguished themselves greatly on this Occation, I beg my Comps. to them & am with the most perfect respect & esteem My Dear General Your affectionate & Obedt Hble Servt
                    
                        B. Arnold
                    
                    
                        P.S. The Enemy are Clear of the river.
                    
                